Case 4:19-cv-00067-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 02/05/19 Page 1 of 5


                                              iltxilililllilllillllil lillilllllilillllillilllil
                                              *1042571594*


                          IN THE DISTRICT COURT OF TULSA COUNTY
                                          STATE OF

   ROBERT RUSSELL HAMPTON                                )
                                                         )
                                                                       T[Hzo 19-oo 3"86                      Doug Drummond
                                 Plaintiff,              )
                                                         )
   v                                                     )                Case No
                                                                                                                  DISTRICT COURT
   CSAA GENERAL INSURANCE
                                                         )
                                                         )
                                                                                                                  FILED
   COMPANY d/b/a AAA INSURANCE                           )                                                             JAN   I 5 2019
   COMPANY                                               )
                                                         )                                                        DON NEWBERRY, COurt CIErK
                                                                                                                  STATE OF OKLA, TULSA COUNW
                                  Defendant.             )                JURY TRIAL DEMANDED

                                                   PETITION

          COMES NOW the Plaintiff, Robert Russell Hampton ("Plaintiff'), and for his cause of

   action against the Defendant, CSAA General Insurance Company d/b/a                              AAA Insurance Company

   ("Defendant") alleges and states as follows:

                                THE PARTIES AND JURISDICTION

           1.     Plaintiff, Robert Russell Hampton, is a citizen of the State of Oklahoma and resides

    in Tulsa County, State of Oklahoma.

           2.     Upon information and belief, Defendant CSAA General Insurance Company d/b/a

    AAA Insurance Company is a mutual automobile insurance company licensed                               and authorized to


    conduct business in Tulsa County, Oklahoma and may be served in Oklahoma.

           3.     The Defendant issued a policy of automobile insurance to Robert Hampton that

    covered a policy period   of July 20,2018                -   January 20, 2019 under policy number OKSS-

    205685568, which   will hereinafter   be referred to as the                    "policy"'

           4.     The policy of insurance issued by Defendant covered a2015 Ford Explorer SUV

    with VIN number: lFM5K8GT9FGB49484 ("insured vehicle") owned by Robert Hampton.

                                                                                                                       EXHIBIT
                                                                                                             !o
                                                                                                             ,o
                                                                                                             c
Case 4:19-cv-00067-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 02/05/19 Page 2 of 5




              5,       Jay   Dillon Hampton is the son of Robert Hampton and authorized     as a   driver of the

   insured vehicle under the policy.

              6.       On or about September 12,2018, Jay Dillon Hampton was operating the insured

   vehicle eastbound on State Highway 364 when he lost control while attempting to exit onto East

   96th Street and was       involved in an accident causing damage to the insured vehicle.

              7.       The policy on the insured vehicle provided for $100,000.00 of property damage

   coverage and was in         fulI force and effect at the time of the accident in question on September 12,

   2018.

              8.       Robert Hampton submitted a claim for damages under the policy based on the

   damage to the insured vehicle, which was denied by Defendant on or about October 16' 2018.

              g,       The incidents giving rise to this litigation occurred in Tulsa County, State of

    Oklahoma.

              10.      For the reasons set out above, this Honorable Court has jurisdiction over the parties

    and subject matter and venue in Tulsa County, Oklahoma is proper.

                                                      COUNT     I
              All previous allegations are incorporated by reference,       and Plaintiff further alleges and

    states:

              I   l.   Plaintiff made a timely and valid claim for policy benefits, cooperated with

    Defendant's adjusters, and otherwise complied with all conditions precedent for coverage and

    payment under the policy obligating Defendant to pay the full amount under the policy necessary

    to indemniff plaintiff and repair and/or replace the covered damage to Plaintiff s insured vehicle.

               12.      Defendant knew or should have known the extent to which the insured vehicle was

    damaged and the amounts necessary             to repair and replace the damaged vehicle based on          the




                                                           2
Case 4:19-cv-00067-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 02/05/19 Page 3 of 5




   insurance    policy. Defendant    breached the insurance policy by refusing to pay the     full amount of

   covered damages in a timely manner and by denying all coverage in its entirety.

              13.      Because   of Defendant's breach of the subject insurance policy, Plaintiff has
   suffered loss of policy benefits, and other financial loss, and damage which is ongoing.

              WHEREFORE, Plaintiff demands judgment against Defendant for compensatory

    damages     in an amount in     excess   of the jurisdictional   damage amount required     for diversity

   jurisdiction under 28 U.S.C.A. $1332.

                                                    COUNT    II
              All previous allegations   are incorporated by reference, and Plaintiff fi.rther alleges and

    states:

              14.      In its handling of PlaintifPs claimo Defendant breached the implied covenant of

    good faith and fair dealing, as a matter of standard business practice (including, but not limited to)

    in the following respects:

                 a.    Refusing payment and other policy benefits due to Plaintiff at a time when

                       Defendant knew that Plaintiff was entitled to those benefits;

                  b. Failing to     properly investigate Plaintiffs claims and         to   obtain additional

                       information both in connection with the original refusal and following the receipt

                       of additional information;

                  c.   Withholding payment of the benefits due to Plaintiffknowing that Plaintiff s claims

                       for those benefits were valid;

                  d.   Refusing to honor Plaintiff s claims for reasons contrary to the express provisions

                       of the policy and/or Oklahoma law;
Case 4:19-cv-00067-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 02/05/19 Page 4 of 5




               e.   Refusing to honor Plaintiff s claims by applying restrictions not contained in the

                    policy;

               f.   Refusing to honor Plaintiff s claims by knowingly misconstruing and misapplying

                    provisions of the policy;

               g,   Failing to adopt and implement reasonable standards for the prompt investigation

                    and reasonable handling of claims arising under these policies, to include Plaintiff s

                    claims;

               h.   Not attempting in good faith to effectuate a prompt, fair and equitable settlement of

                    Plaintiff s claims once liability had become reasonably clear;

               i,   Utilizing pre-determined positions to support denial rather than searching out

                    objective information and evidence to evaluate the claim;

               j.   Forcing Plaintiff, pursuant to its standard claims practice, to retain counsel to secure

                    benefits Defendant knew were payable; and;

               k.   Failing to properly evaluate any investigation that was performed, all in violation

                    of the implied covenant of good faith and fair dealing and resulting in financial

                    benefit to Defendant.

           15,      As a direct result of Defendant's breach of the implied covenant of good faith and

    fair dealing, Plaintiff has suffered the loss of insurance policy benefits, loss of business income,

    other financial losses, loss of use and enjoyment, frustration, anxiety, pain and suffering, and other

    incidental damages.

            16.     The actions of Defendant were reckless and wanton and/or intentional                and


    malicious thereby entitling Plaintiff to recover punitive damages.




                                                       4
Case 4:19-cv-00067-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 02/05/19 Page 5 of 5




             WHER"EFORE, Plaintiff demands judgment against Defendant in an amount in excess of

   the   jurisdictional damage amount required for diversity jurisdiction under 28 U.S.C.A. $ 1332, for

   compensatory damages and further for punitive damages plus interest, costs, attorney fees and all

   other relief which the Court deems just and equitable.




                                                                       submitted,




                                                          James W. Connor, J r
                                                          Grant A. Fitz, OBA
                                                          fucnnn-os & ConNon
                                                          l2th Floor, ParkCentre Bldg.
                                                          525 S. Main Street
                                                          Tulsa, Oklahoma 74103
   ATTORNEY LIEN CLAIMEI)                                 Telephone: 9181 585.2394
                                                          Facsimile: 918/ 585.1449

                                                          -and-

                                                          George Gibbs, OBA #11843
                                                          Greas AnustRotta & BonocHopr, P.C.
                                                          601 S. Boulder Ave., Ste. 500
                                                          Tulsa, OK74II9
                                                          Telephone: 9181587 .3939
                                                          Facsimile: 9 1 8/582.5504
                                                          ArronNrvs    FoR   Plllxrtnr'




                                                      5
